DETAILED ACTION

Claims 1-24 are pending and claim the benefit of priority to provisional application 62/514,662 filed on 6/02/2017.  Claims 1 and 11 are amended and claims 23 and 24 are new as per applicant’s amendment dated 1/28/2021.  Claims 1-24 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive. 
	Regarding the rejection of claim 1 under 35 USC 103(a), applicant states that the references do not teach the claim as amended.  The examiner disagrees.  
	Csillag discloses that an indexing service may store key-value updates of concurrent changes to shared objects, i.e. two users having a same document open may be recorded as mutations in an array (col. 5, lines 22-49).   Synchronous changes may be applied for real-time collaborative operations, see Fig. 1 (col. 3, lines 37-51).  First and second audit records may be applied to the database object using operational transformations such as a merge (col. 6, lines 24-52).  Burkhardt, teaches that updates may occur as an atomic bundle (0092).  Therefore, Csillag and Burkhardt in combination teach “creating at a computer a new version of the at least one document of file by a merge operation that processes the Changes Lists to create a new version of the at least one document or the at least one file so that changes to the data are merged atomically so that synchronous charges by the plurality of users is applied asynchronously in order, thereby permitting the plurality of users to make changes to the document or the file concurrently in time”. 
	Csillag further teaches that if merging is judged to cause data corruption, requested changes may be blocked (ignored) (col. 6, lines 24-52).  RFC teaches that for a replace operation, the target location must exist for the operation to be successful (page 6).  RFC further teaches the REPLACE operation for JSON Patch (page 13).
	Since, RFC teaches that a replace operation without a valid target will not be successful and Csillag teaches that merges causing data corruption will be blocked, it follows that a replace of a “non-existent” element would be blocked/ignored by Csillag, Burkhardt and RFC.  
	Therefore, Csillag and RFC teach “wherein the merge operation ignores a replace operation for a non-existent element specified in the changes lists or the merger operation detects a second move operation as redundant resulting in a non-operation (NOP) for the second move operation”.
	Claim 1 is rejected.  

	 




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Claim 1 recites “by a merge operation that processes the Changes Lists to create a new version of the at least one document or the at least one file so that changes to the data are merged atomically so that synchronous charges by the plurality of users is applied asynchronously in order, thereby permitting the plurality of users to make changes to the document or the file concurrently in time, wherein the merge operation ignores a replace operation for a non-existent element specified in the changes lists or the merger operation detects a second move operation as redundant 
	Claim 11 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above. 

	Claim 23 recites “wherein the merge operation ignores a replace operation for a non-existent element specified in the changes lists and the merge operation ignores a replace operation for a nonexistent element specified in the changes lists and the merger operation detects a second move operation as redundant resulting in a non-operation (NOP) for the second move operation”.  The examiner has reviewed the disclosure and cannot find support for the claim as amended.  Please clarify the language and provide specific citations from which the limitation finds support. 
	Claim 24 includes similar subject matter to that of claim 23 and is rejected based on the same reasoning as stated for claim 23 as noted above.  



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites in part “wherein the merge operation ignores a replace operation for a non-existent element specified in the changes lists or the merger operation detects a second move operation as redundant resulting in a non-operation (NOP) for the second move operation”.  
	Any operation specified for a “non-existent element” cannot be executed because the element does not exist.  
	Claim 11 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above.  

	Claim 23 recites “wherein the merge operation ignores a replace operation for a non-existent element specified in the changes lists and the merge operation ignores a replace operation for a nonexistent element specified in the changes lists and the merger operation detects a second move operation as redundant resulting in a non-operation (NOP) for the second move operation”.

	Claim 24 includes similar subject matter to that of claim 23 and is rejected based on the same reasoning as stated for claim 23 as noted above.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15, 17-20, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Csillag et al. (U.S. Patent 9,367,570; hereinafter referred to as Csillag) in view of Burckhardt et al. (Patent Application Publication 2012/0265742; hereinafter referred to as Burckhardt) in further view of Bryan et al., (“RFC 6902 - JavaScript Object Notation (JSON) Patch”, 2013; hereinafter referred to as RFC).

	As per claim 1, Csillag discloses a computer-implemented method for concurrent changes to data of a document or a file by a plurality of users at a plurality of user devices, comprising:

tagging at a computer at least one document or at least one file to create metadata for elements of at least one array containing data associated with the at least one document or the at least one file, the tagging transforming the at least one array into an array of objects containing a plurality of key/value pairs for each tagged element, and the tagging specifying a rank and an ID for each tagged element to identify positions within the array [Csillag, the indexing service accepts key-value pairs formatted data and stores data as key-value pairs (col. 4, lines 11-36), an audit trail recorder module 

changing at a computer values of data of the at least one array or changing order of objects in the at least one array [Csillag, an audit trail recorder module receives JSON formatted data having an identifier (ID) for a database object (col. 4, lines 45-49), user 1 may insert a “w” into a document (col. 5, lines 22-49)]. 


difftng at a computer two tagged documents or files to produce at least one Changes List, the at least one Changes List specifying changes made to the at least one document or the at least one file [Csillag, an indexing service may store key-value updates of concurrent changes to shared objects, i.e. two users having a same document open may be recorded as mutations in an array; operational transformation 
	

creating at a computer a new version of the at least one document of file by a merge operation that processes the Changes Lists to create a new version of the at least one document or the at least one file so that changes to the data are merged atomically so that synchronous charges by the plurality of users is applied asynchronously in order, thereby permitting the plurality of users to make changes to the document or the file concurrently in time, [Csillag, an indexing service may store key-value updates of concurrent changes to shared objects, i.e. two users having a same document open may be recorded as mutations in an array (col. 5, lines 22-49), synchronous changes may be applied for real-time collaborative operations, see Fig. 1 (col. 3, lines 37-51), first and second audit records may be applied to the database object using operational transformation such as a merge (col. 6,lines 24-52)].


wherein the merge operation ignores a replace operation for a non-existent element specified in the changes lists or the merger operation detects a second move operation as redundant resulting in a non-operation (NOP) for the second move operation.

	Csillag does not explicitly disclose: diffing…; …data are merged atomically…; ...replace operation…
	However, Burkhardt diffing [Burkhardt, using an eventually consistent sharing model, may send diffs of state rather than the entire state (0369)].

…data are merged atomically… [Burkhardt, updates may occur as an atomic bundle (0092)].
	RFC further teaches ...replace operation…[RFC, for a replace operation, the target location must exist for the operation to be successful (page 6), the REPLACE operation for JSON Patch (page 13)].
	Since, RFC teaches that a replace operation without a valid target will not be successful and Csillag teaches that merges causing data corruption will be blocked, it follows that a replace of a “non-existent” element would be blocked/ignored by Csillag, Burkhardt and RFC.  

	Csillag discloses a method of generating audit records for document mutations in a collaborative environment.  Users at different devices may simultaneously modify the same document, thereby generating an audit trail which are merged into a final document version.  Burkhardt explicitly teaches using the JSON diff command to generate differences of state for updates rather than entire state copies.  The state diff generation as taught by Burkhardt could have been combined with the document 

	Csillag and Burkhardt in combination teach a method of transmitting only update differences to a data store.  RFC explicitly teaches a replace command which may take the pace of the remove and add commands.  The replace command as taught by RFC could have been combined with the document mutation audit record update as taught by Csillag and Burkhardt to provide a method of using replace rather than using commands remove and add.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art prior to the filing date of the invention.  One would have been motivated to combine the teachings to provide a method of merging updates using replace rather than remove and add, thereby achieving the same result by using one less command.  



	As per claim 3, Csillag, Burkhardt and RFC in combination teach the computer-implemented method of claim 1 as noted above and further teach wherein in the diffing step, the produced at least one Changes List includes specifying one or more of the following operations: a REMOVE operation that instructs merge operation to delete data associated with the at least one document or the at least one file;

an ADD operation that instructs the merge operation to add a value at a position in the at least one array [Csillag, an indexing service may store key-value updates of concurrent changes to shared objects, i.e. two users having a same document open may be recorded as mutations in an array; operational transformation (OT) updates may be formatted as UOP1=insert[0, “w”] (metadata), wherein the first parameter “0” indicates the position (rank) of the operation and the second parameter “w” indicates the mutation to occur at position “0” (col. 5, lines 22-49)] and [Burkhardt, using an eventually consistent sharing model, may send diffs of state rather than the entire state (0369)];
One would be motivated to combine the state diffs of Burkhardt to the mutation merging process of Csillag to save time during data transfer and to save storage space during processing.  

a REPLACE operation that instructs the merge operation to delete data at a specified location of the at least one array and to add a replacement data at the specified location; and

a MOVE operation to move data of the at least one array at a specified location to a new location of the at least one array.

	As per claim 4, Csillag, Burkhardt and RFC in combination teach the computer-implemented method of claim 3 as noted above and further teach wherein the MOVE operation inserts a new rank position [Csillag, an indexing service may store key-value updates of concurrent changes to shared objects, i.e. two users having a same document open may be recorded as mutations in an array; operational transformation (OT) updates may be formatted as UOP1=insert[0, “w”] (metadata), wherein the first parameter “0” indicates the position (rank) of the operation and the second parameter “w” indicates the mutation to occur at position “0” (col. 5, lines 22-49), as a result the positional parameter is incremented by 1 due to the insertion of “w”  (col. 5, lines 22-49), a user may add a third mutation to move a character “z” from position “2” to position “0” which is expressed as UOP3=Move[0, “z”] (col. 6, lines 11-23)].
The claimed “MOVE” is interpreted as an insert to an array for the purposes of prosecution because the claim recites “the MOVE operation inserts a new rank position”.  In this case, Csillag teaches both an update which inserts and a move operation associated with generating JSON user audit trails.  Therefore, Csillag renders obvious a move operation which places a value in a particular position of the array, as taught at cols. 5 and 6.  

	As per claim 5, Csillag, Burkhardt and RFC in combination teach the computer-implemented method of claim 3 as noted above and further teach wherein the REPLACE operation maintains a same rank position for the replacement data
[Csillag, an indexing service may store key-value updates of concurrent changes to shared objects, i.e. two users having a same document open may be recorded as mutations in an array; operational transformation (OT) updates may be formatted as UOP1=insert[0, “w”] (metadata), wherein the first parameter “0” indicates the position (rank) of the operation and the second parameter “w” indicates the mutation to occur at position “0” (col. 5, lines 22-49)] and [RFC, the REPLACE operation for JSON Patch (page 13)].
	 
	As per claim 7, Csillag, Burkhardt and RFC in combination teach the computer-implemented method of claim 1 as noted above and further teach wherein the at least one Changes List specifies an address for an array element comprising a path and a rank [Csillag, an indexing service may store key-value updates of concurrent changes to shared objects, i.e. two users having a same document open may be recorded as 
		
	As per claim 8, Csillag, Burkhardt and RFC in combination teach the computer-implemented method of claim 1 as noted above and further teach wherein the plurality of user devices are in communication with a central processing unit across a network.
[Csillag, first and second data from users at devices 114 and 124 may be transformed in data store 107 (over the network), Fig. 1 (col. 6, lines 24-52)].
Each device must have a CPU to save and/or transform the audit records.  

	As per claim 9, Csillag, Burkhardt and RFC in combination teach the computer-implemented method of claim 1 as noted above and further teach wherein the at least one Changes List comprising only those changes made at a particular user device to a version of the at least one document or the at least one file are sent to the central processing unit for the merge operation and creating of the new version [Csillag, an indexing service may store key-value updates of concurrent changes to shared objects, i.e. two users having a same document open may be recorded as mutations in an array (Changes List) (col. 5, lines 22-49), first and second audit records may be 

	As per claim 10, Csillag, Burkhardt and RFC in combination teach the computer-implemented method of claim 1 as noted above and further teach wherein the at least one document or at least one file is a different version of the at least one document or the at least one file at least two of the plurality of user devices thereby permitting different changes to the document or the file by different users concurrently in time [Csillag, an indexing service may store key-value updates of concurrent changes to shared objects, i.e. two users having a same document open may be recorded as mutations in an array; operational transformation (OT) updates may be formatted as UOP1=insert[0, “w”] (metadata), wherein the first parameter “0” indicates the position (rank) of the operation and the second parameter “w” indicates the mutation to occur at position “0” (col. 5, lines 22-49)].

	Claim 11 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above. 
	Claim 12 includes similar subject matter to that of claim 2 and is rejected based on the same reasoning as stated for claim 2 as noted above. 
	Claim 13 includes similar subject matter to that of claim 3 and is rejected based on the same reasoning as stated for claim 3 as noted above. 
	Claim 14 includes similar subject matter to that of claim 4 and is rejected based on the same reasoning as stated for claim 4 as noted above. 

	Claim 17 includes similar subject matter to that of claim 7 and is rejected based on the same reasoning as stated for claim 7 as noted above. 
	Claim 18 includes similar subject matter to that of claim 8 and is rejected based on the same reasoning as stated for claim 8 as noted above. 
	Claim 19 includes similar subject matter to that of claim 9 and is rejected based on the same reasoning as stated for claim 9 as noted above. 
	Claim 20 includes similar subject matter to that of claim 10 and is rejected based on the same reasoning as stated for claim 10 as noted above. 

	As per claim 23, Csillag, Burkhardt and RFC in combination teach the computer-implemented method of claim 1 as noted above and further teach wherein the merge operation ignores a replace operation for a non-existent element specified in the changes lists and the merge operation ignores a replace operation for a nonexistent element specified in the changes lists and the merger operation detects a second move operation as redundant resulting in a non-operation (NOP) for the second move operation [Csillag, if merging is judged to cause data corruption, requested changes may be blocked (ignored) (col. 6, lines 24-52)] and [RFC, for a replace operation, the target location must exist for the operation to be successful (page 6), the REPLACE operation for JSON Patch (page 13)].
	Since, RFC teaches that a replace operation without a valid target will not be successful and Csillag teaches that merges causing data corruption will be blocked, it follows that a replace of a “non-existent” element would be blocked/ignored by Csillag, Burkhardt and RFC.  

	Claim 24 includes similar subject matter to that of claim 23 and is rejected based on the same reasoning as stated for claim 23 as noted above.  


Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Csillag et al. (U.S. Patent 9,367,570; hereinafter referred to as Csillag) in view of Burckhardt et al. (Patent Application Publication 2012/0265742; hereinafter referred to as Burckhardt) in further view of Bryan et al., (“RFC 6902 - JavaScript Object Notation (JSON) Patch”, 2013; hereinafter referred to as RFC).in further view of Silberstein et al., (“PNUTS in Flight: Web-Scale Data Serving at Yahoo”, 2012; hereinafter referred to as Silberstein).
	 
	As per claim 6, Csillag, Burkhardt and RFC in combination teach the computer-implemented method of claim 3 as noted above.
	None of Csillag, Burkhardt nor RFC explicitly teach wherein in the merge operation, in case of a conflict in data, the last change is used. 
	However, Silberstein teaches this aspect [Silberstein, using eventual consistency, the latest update wins and PNUTS discards other writes (pages 20-21)].
	Csillag, Burkhardt and RFC in combination teach a method of transmitting only update differences to a data store.  Silberstein explicitly teaches maintaining the most recent update when a plurality of updates conflict.  The most recent update protocol as taught by Silberstein could have been combined with the document mutation audit record update as taught by Csillag to ensure that the most recent updates are maintained.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art prior to the filing date of the invention.  One would have 
	Claim 16 includes similar subject matter to that of claim 6 and is rejected based on the same reasoning as stated for claim 6 as noted above. 


Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Csillag et al. (U.S. Patent 9,367,570; hereinafter referred to as Csillag) in view of Burckhardt et al. (Patent Application Publication 2012/0265742; hereinafter referred to as Burckhardt) in further view of Bryan et al., (“RFC 6902 - JavaScript Object Notation (JSON) Patch”, 2013; hereinafter referred to as RFC) in further view of Loughlin-McHugh et al. (Patent Application Publication 2016/0239658; hereinafter referred to as Loughlin).

	As per claim 21, Csillag, Burkhardt and RFC in combination teach the method of claim 1 as noted above and further teach wherein the plurality of key/value pairs include a randomly generated identifier, a rank to identify a position in the at least one array, and an original value for an element of the at least one array [Csillag, the indexing service accepts key-value pairs formatted data and stores data as key-value pairs (col. 4, lines 11-36), an audit trail recorder module receives JSON formatted data having an identifier (ID) for a database object and user ID (col. 4, lines 45-49), an indexing service may store key-value updates of concurrent changes to shared objects (tagging), i.e. two users having a same document open may be recorded as mutations in an array; operational transformation (OT) updates may be formatted as UOP1=insert[0, “w”] (metadata), wherein the first parameter “0” indicates the position of the operation and the second parameter “w”  indicates the mutation to occur at position “0” and UOP1 (rank) indicating that the mutation occurs before UOP2; UOP2=Delete[2, “z”] indicates that “z” (original value) is to be deleted from position “2” (col. 5, lines 22-49), one or 
	None of Csillag, Burkhardt nor RFC explicitly teach a randomly generated identifier.  	
	However, Loughlin teaches this aspect [Loughlin, credentials for users are generated using a hashed random number (0092), 
	Csillag, Burkhardt and RFC in combination teach a method of transmitting only update differences to a data store.  Loughlin teaches generating unique user credentials based on randomly generated numbers.  The unique identifier as taught by Loughlin could have been combined with the document mutation audit record update as taught by Csillag to ensure that document mutations are uniquely identified.   All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art prior to the filing date of the invention.  One would have been motivated to combine the teachings to ensure that document mutations are uniquely identified, thereby ensuring that user document modifications are easily tracked.  

	Claim 22 includes similar subject matter to that of claim 21 and is rejected based on the same reasoning as stated for claim 21 as noted above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERYL L HOLLAND whose telephone number is (571)270-7753.  The examiner can normally be reached on Monday-Friday 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.